— Appeal by the defendant from a judgment of the County Court, Westchester County (Colabella, J.), rendered January 29, 1988, convicting him of murder in the second degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the factual recitation during the plea allocution was not sufficiently inculpatory is not preserved for appellate review (cf., People v Riley, 120 AD2d 752) and is, in any event, without merit. The defendant unequivocally acknowledged that he strangled one victim and stabbed and choked the other with intent to cause each victim’s death. Also without merit are the defendant’s contentions that the court was without authority to impose consecutive sentences and that the sentences so imposed were excessive (see, Penal Law § 70.25; People v Brathwaite, 63 NY2d 839; People v Kazepis, 101 AD2d 816). Mollen, P. J., Lawrence, Kooper, Spatt and Harwood, JJ., concur.